


SHAREHOLDERS AGREEMENT

This Shareholders Agreement (this “Agreement”), dated as of January 28, 2008, by
and among Fursa Alternative Strategies LLC (formerly known as Mellon HBV
Alternative Strategies LLC), a Delaware limited liability company (“Fursa”)
acting on behalf of itself and Fursa’s affiliated and/or managed funds and
accounts listed in paragraph (a) of Schedule 1 hereto (the “Fursa Group”) and
the persons and entities listed in paragraph (b) of Schedule 1 (“TTG,” and
collectively with the Fursa Group, the “Shareholders,” and individually, a
“Shareholder”) and Movie Star, Inc. (“Parent,” and together with the
Shareholders, the “Parties” and individually, a “Party”).

WHEREAS, as an inducement to Parent’s willingness to enter into the Agreement
and Plan of Merger and Reorganization, dated as of December 18, 2006 (as
amended, the “Merger Agreement”), by and among Parent, FOH Holdings, Inc.
(“FOH”) and Fred Merger Corp., a wholly owned subsidiary of Parent (“Merger
Sub”), the Shareholders have agreed to enter into this Agreement upon the
consummation of the merger of FOH and Merger Sub (the “Merger”).

WHEREAS, pursuant to the Merger Agreement, Parent will issue to the Shareholders
shares (the “Merger Shares”) of its common stock (the “Common Stock”);

WHEREAS, pursuant to the Merger Agreement, Parent will issue to Fursa Master
Rediscovered Opportunities Fund L.P. (formerly known as Mellon HBV Master
Rediscovered Opportunities Fund L.P.), a limited partnership organized under the
laws of the Cayman Islands, and Fursa SPV LLC (formerly known as Mellon HBV SPV
LLC), a Delaware limited liability company, shares of its Series A 7.5%
Convertible Preferred Stock (the “Preferred Stock Shares”), convertible to
Common Stock (such shares of Common Stock issuable upon any conversion, the
“Preferred Stock Conversion Shares”);

WHEREAS, in accordance with the terms of the Merger Agreement, Parent commenced
an offering of $20,000,000 of its Common Stock pursuant to a rights offering
(the “Rights Offering”);

WHEREAS, in connection with the execution of the Merger Agreement, Parent and
certain Shareholders entered into the Standby Purchase Agreement dated as of
December 18, 2006 (as amended, the “Standby Purchase Agreement”) pursuant to
which certain Shareholders (the “Standby Purchasers”) agreed to purchase from
Parent upon expiration of the Rights Offering, shares of Common Stock not
purchased by Parent’s shareholders in the Rights Offering, up to $20,000,000 on
a several but not on a joint and several basis (such shares, the “Unsubscribed
Shares”), on the terms and subject to the conditions set forth in Standby
Purchase Agreement;

WHEREAS, pursuant to the Standby Purchase Agreement, solely as compensation to
the Standby Purchasers for their commitments under the Standby Purchase
Agreement, Parent has agreed to issue to the Standby Purchasers warrants (the
“Guarantor Warrants”) representing the right to purchase additional shares of
Common Stock (the “Warrant Shares”); and

 

 

--------------------------------------------------------------------------------






WHEREAS, after giving effect to the issuance of the Merger Shares and issuance
of the Preferred Stock Shares upon consummation of the Merger, the purchase of
the Unsubscribed Shares under the Standby Purchase Agreement, the issuance of
the Guarantor Warrants representing the right to purchase the Warrant Shares and
any other shares of Common Stock currently held by the Shareholders, the
Shareholders will hold directly or otherwise “beneficially own” (as hereinafter
defined) the shares of Common Stock and Preferred Stock Shares as set forth on
Schedule 1 hereto.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Shareholders that this Agreement has been duly authorized,
executed and delivered by Parent, and is a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms except for
(a) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting the rights of creditors
generally and (b) the effect of equitable principles of general application.

2. Representations and Warranties of Fursa and the Shareholders. Each of the
Shareholders and Fursa represents and warrants to Parent that: (a) this
Agreement has been duly authorized, executed and delivered by such Person, and
is a valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms except for (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting the rights of creditors generally and (ii) the effect of equitable
principles of general application; (b) except with regard to the agreements
expressly contemplated by this Agreement, none of the Shareholders designated on
Schedule 1 as members of the Fursa Group, nor any of its Affiliates or
Associates, has formed, joined or in any way participates, in a “group” (within
the meaning of Section 13d-5(b)(1) of the Exchange Act) with the Shareholders
designated on Schedule 1 as members of the Tokarz Group, nor any of its
Affiliates or Associates, with respect to any Parent security; and (c) after
giving effect to the issuance of Common Stock to the Shareholders upon
consummation of the Merger and the purchases of Common Stock by the Shareholders
in connection with the Rights Offering, in the case of TTG, the Shareholders
included in the Tokarz Group and their Affiliates and Associates (as such terms
are hereinafter defined), and in the case of the Fursa Group, the Shareholders
included in the Fursa Group and their Affiliates and Associates, each will in
the aggregate hold directly and/or will be the “beneficial owners” of the number
of shares of Common Stock as set forth on Schedule 1, and that neither of such
groups and their respective Affiliates or Associates will beneficially own, or
have any rights, options or agreements to acquire or vote, any other shares of
Common Stock. For purposes of this Agreement: the term “Shares” shall mean with
respect to each Shareholder, the shares of Common Stock set forth opposite such
Shareholder’s name on Schedule 1, together with any shares of Common Stock
acquired or otherwise beneficially owned after the date hereof in accordance
with the terms of this Agreement; the terms “Affiliate” and “Associate” shall
have the respective meanings set forth in Rule 12b-2 promulgated by the

 

 

2

 

--------------------------------------------------------------------------------






Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); the terms “beneficial owner” and
“beneficially own” shall have the same meanings as set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act except that a person shall also be
deemed to be the beneficial owner of all Shares which such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional; and the terms “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

3. Standstill Agreements.

(a) During the period commencing on the date hereof and expiring on the 18-month
anniversary of this Agreement (the “Standstill Period”), no Shareholder shall,
nor shall it permit any of its Affiliates to, directly or indirectly, except
with respect to the Merger Shares issued in the Merger, any Unsubscribed Shares
purchased pursuant to the Standby Purchase Agreement, the Guarantor Warrants
issued pursuant to the Standby Purchase Agreement, any Warrant Shares issuable
upon exercise of the Guarantor Warrants, the Preferred Stock Shares issued
pursuant to the Merger Agreement and any Preferred Stock Conversion Shares
issued upon conversion of the Preferred Stock Shares, acquire or enter into any
agreement, arrangement or undertaking of any kind the purpose of which is to
acquire, directly or indirectly, any direct or indirect interest in any security
(whether debt, equity or otherwise) of any kind or nature in Parent or any of
its Affiliates or their respective successors (each, an “Acquisition”), unless,
after giving effect to such Acquisition, such Shareholder’s beneficial ownership
of Common Stock, together with the beneficial ownership of its Affiliates, does
not exceed 1.0% more than the percentage of outstanding shares of Common Stock
beneficially owned (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) in the aggregate by such Shareholder and its Affiliates
(including all managed funds and client accounts over which such Shareholder or
any of its Affiliates exercises investment authority, including, without
limitation, with respect to voting or dispositive rights) after giving effect to
the issuance of the Merger Shares, the Unsubscribed Shares, the Warrant Shares
issuable upon exercise of the Guarantor Warrants and the Preferred Stock
Conversion Shares issuable upon conversion of the Preferred Stock Shares or such
Acquisition is approved by a majority of the “independent” (as defined under the
American Stock Exchange rules) members of the of the Board of Directors of
Parent who are also not an Affiliate, or nominee, of the Shareholder involved in
such transaction (the “Parent Independent Directors”).

(b) Subject to the compliance with the other obligations under this Agreement,
notwithstanding the foregoing limitations on Acquisitions of Parent securities,
any Shareholder or group of Shareholders may make and consummate a proposal or a
tender offer to acquire all, but not less than all, shares of Common Stock not
owned by such Shareholder(s).

(c) During the Standstill Period, no Shareholder shall, nor shall it permit any
of its Affiliates to sell or enter into any agreement, arrangement or
undertaking of any kind the purpose of which is to sell, directly or indirectly,
or transfer, assign, pledge, encumber, contribute, give or otherwise dispose of,
grant a proxy or power of attorney with respect to,

 

 

3

 

--------------------------------------------------------------------------------






deposit in any voting trust, or create or permit to exist any liens of any
nature with respect to, any direct or indirect ownership interests in Parent or
the Shares owned by such Shareholder (a “Transfer”) except for Transfers in
accordance with Section 9 of this Agreement and Transfers in compliance with the
volume limits and the other provisions of Rule 144 under the Securities Act of
1933, as amended, (the “Securities Act”), without the approval of the Parent
Independent Directors, which approval shall not be unreasonably withheld.

(d) If a Transfer is not made pursuant to a registration statement that is
declared effective by the SEC, and otherwise complies with the plan of
distribution and other requirements of such registration statement, the legends
that the Merger Shares, the Unsubscribed Shares, the Guarantor Warrants, the
Warrant Shares, the Preferred Stock Shares and the Preferred Stock Conversion
Shares bear, may only be removed following the expiration of the Standstill
Period in connection with a Transfer, upon the receipt by Parent of an opinion
of legal counsel, reasonably satisfactory to Parent, to the effect that such
Transfer is exempt from the registration requirements of the Securities Act and
any applicable securities laws.

(e) During the Standstill Period, except with regard to the agreements expressly
contemplated by this Agreement or as permitted by Paragraph 3(b), none of the
Shareholders designated on Schedule 1 as members of the Fursa Group, nor any of
their Affiliates or Associates, may in any way otherwise participate in a
“group” (within the meaning of Section 13d-5(b)(1) of the Exchange Act) with the
Shareholders designated on Schedule 1 as members of the Tokarz Group, nor any of
its Affiliates or Associates, with respect to any Parent security.

4. Board Nomination. During the Standstill Period, each Shareholder shall, and
shall cause each of its Affiliates to (a) vote all of its Shares or execute
written proxies with respect to such Shares in favor of the election to Parent’s
Board of Directors of the individuals set forth on Exhibit E to the Merger
Agreement (including any successor directors elected in accordance with the
provisions of this Agreement and Parent’s by-laws, the “Post-Merger Directors”),
and (b) take (or, if applicable, shall cause its designees to take) all
necessary action to maintain a Board of Directors consisting of the directors
designated on Schedule 2 hereto. If any Post-Merger Director dies, resigns or
becomes disabled during the Standstill Period, Parent’s Board of Directors shall
elect in his stead a person recommended to the Board of Directors by Parent’s
nominating committee. During the Standstill Period, each Shareholder covenants
and agrees that it shall not, and shall cause each of its Affiliates not to,
directly or indirectly, make or direct, encourage or in any way participate in
any “solicitations” of “proxies” (as such terms are used in the proxy rules of
the Exchange Act) to vote, or to seek to advise or influence any person with
respect to the voting of any security (whether debt, equity or otherwise) of
Parent, to contest, object or to vote the Shares against or frustrate the intent
of this Agreement or take any action to prevent or disable Parent or any of the
Shareholders from performing any of their respective obligations hereunder.

5. Further Assurances. Each of the Shareholders hereby covenants and agrees that
during the Standstill Period each Shareholder shall not, and shall cause each of
its Affiliates and Associates not to, alone or through or in concert with
others, directly or indirectly, request any amendment or waiver of any provision
of Paragraphs 3, 4 or 5 by Parent or otherwise assist, participate in,
facilitate, encourage or solicit any effort or attempt by any person to do any
of the foregoing.

 

 

 

4

--------------------------------------------------------------------------------






6. Amendments and Waivers. Subject to the provisions of Paragraph 5 and
applicable law (i) this Agreement may be amended, modified or supplemented only
in writing executed by each of the Parties by action of the Board of Directors
of each such Party, and (ii) any provisions herein may be waived only in writing
executed by the Party or Parties against whom such waiver is asserted by action
of such Party or Parties’ Board of Directors; provided, however, that no such
waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty or covenant.

7. Governing Law And Venue; Waiver Of Jury Trial. (a) THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. The parties hereto hereby
irrevocably submit exclusively to the jurisdiction of the courts of the State of
New York and the Federal courts of the United States of America located in the
County of New York in connection with all disputes, claims or controversies
arising out of or relating to this Agreement and the documents referred to in
this Agreement, and in respect of the transactions contemplated hereby and
thereby, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the parties hereto irrevocably agree
that all claims with respect to such action or proceeding shall be heard and
determined in such a New York State or Federal court. The parties hereto hereby
consent to and grant any such court jurisdiction over the person of such parties
for purposes of the foregoing.

(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH 7.

 

 

5

 

--------------------------------------------------------------------------------






8. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable the remaining provisions hereof, shall, subject to the following
sentence, remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
either party. Upon such determination, the parties shall negotiate in good faith
in an effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.

9. Assignment. Except as provided herein, none of the Parties may assign any of
its rights or delegate any of its duties under this Agreement. Any purported
assignment in violation of this Agreement will be void ab initio. In addition to
Transfers in accordance with Rule 144 permitted by Section 3(c), a Shareholder
may Transfer Parent securities to its Affiliates or to any managed fund or
managed client account over which such Shareholder or any of its Affiliates
exercises investment authority, including without limitation, with respect to
voting or dispositive rights, in a private transaction exempt from registration
under the Securities Act and other applicable securities laws, as confirmed in
each case by an opinion of counsel reasonably acceptable to Parent, provided
that such transferee shall, as a condition to the effectiveness of such
transfer, execute within five Business Days (as such term is defined in the
Merger Agreement) of any such transfers, a counterpart to this Agreement
assuming all of the obligations of the transferring Shareholder with respect to
such securities and agreeing to be treated as if an original party hereto.
Notwithstanding the foregoing or any other provisions herein, no such assignment
will relieve such Shareholder of its obligations hereunder.

10. Notices. Any notice, request, instruction or other document to be given
hereunder by any Party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, facsimile,
email or by overnight courier at the address or facsimile shown in this
Agreement below each Party’s signature, or such other address as may be
designated in writing hereafter by such Party. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
Party upon actual receipt, if delivered personally; three Business Days after
deposit in the mail, if sent by registered or certified mail; upon confirmation
of successful transmission if sent by facsimile or email (provided that if given
by facsimile or email such notice, request, instruction or other document shall
be followed up within one business day by delivery pursuant to one of the other
methods described herein); or on the next business day after deposit with an
internationally recognized overnight courier, if sent by such a courier.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement. Facsimile signatures
on this Agreement shall be deemed to be original signatures for all purposes.

 

 

6

 

--------------------------------------------------------------------------------






12. Interpretation; Absence of Presumption.

(a) For the purposes hereof, (1) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, (2) the terms “hereof”, “herein”, and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including the schedule hereto)
and not to any particular provision of this Agreement, and Paragraph and
Schedule references are to the Paragraphs and Schedules to this Agreement unless
otherwise specified, (3) the word “including” and words of similar import when
used in this Agreement shall mean “including without limitation” unless the
context otherwise requires or unless otherwise specified, (4) the word “or”
shall not be exclusive, (5) provisions shall apply, when appropriate, to
successive events and transactions, and (6) all references to any period of days
shall be deemed to be to the relevant number of calendar days unless otherwise
specified.

(b) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

13. Specific Performance. The Parties agree that irreparable damage would occur
in the event that any provision of this Agreement is not performed in accordance
with the terms of this Agreement and that therefore the Parties shall be
entitled to seek specific performance of the terms of this Agreement in addition
to any other remedy at law or equity, without the necessity of proving
irreparable harm or posting bond or other security.

14. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements and representations
made by or between the Parties, whether written or oral, to the extent they
relate in any way to the subject matter hereof.

[Remainder of this Page Intentionally Left Blank]

 

 

7

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the Parties hereto as of the date first above written.

 

 

 

 

MOVIE STAR, INC.

           

 

 

 

 

By: 

/s/ Melvyn Knigin

 

 

 

 

 

Name: Melvyn Knigin

 

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Address:

Movie Star, Inc.
1115 Broadway
New York, NY 10010

 

 

 

 

Attention:

Melvin Knigin

 

 

 

 

Facsimile:

(212) 213-4925

 

 

 

 

 

 

 

 

 

 

FURSA ALTERNATIVE STRATEGIES LLC,
(on its behalf and on behalf of certain funds and managed accounts set forth in
paragraph (a) of Schedule 1)

 

 

 

 

 

By: 

/s/ Patrick Brennan

 

 

 

 

 

Name: Patrick Brennan

 

 

 

 

 

Title:  Chief Administrative Officer

 

 

 

 

 

Address:

Fursa Alternative Strategies LLC
444 Merrick Road, Suite 104
Lynbrook, NY 11563

 

 

 

 

Attention:

Patrick Brennan

 

 

 

 

Facsimile:

(646) 205-6201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGES TO THE SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------






 

 

 

 

TTG APPAREL, LLC

 

 

 

 


By: 

/s/ Michael Tokarz

 

 

 

 

 

Name: Michael Tokarz

 

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

Address:

Tokarz Investments, LLC
287 Bowman Avenue
Purchase, NY 10577

 

 

 

 

Attention:

Michael Tokarz

 

 

 

 

Facsimile:

(914) 251-1816

 

 

 

 

TOKARZ INVESTMENTS, LLC

 

 

 

 


By: 

/s/ Michael Tokarz

 

 

 

 

 

Name: Michael Tokarz

 

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

Address:

Tokarz Investments, LLC
287 Bowman Avenue
Purchase, NY 10577

 

 

 

 

Attention:

Michael Tokarz

 

 

 

 

Facsimile:

(914) 251-1816

 

 

[SIGNATURE PAGES TO THE SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------






SCHEDULE 1

 

Name

 

Outstanding
Shares
Directly Held

 

Other Shares Issuable
Upon Conversion or
Exercise of
Convertible Securities

 

Total Shares

 

(a)

Fursa Group:

 

 

 

 

 

 

 

 

Fursa Master Global Event Driven Fund L.P. (formerly known as Mellon HBV Master
Global Event Driven Fund L.P.), a limited partnership organized under the laws
of the Cayman Islands

 

6,534,145

 

1,138,537

 

7,672,682

 

 

Fursa Capital Partners LP (formerly known as Mellon HBV Capital Partners LP), a
Delaware limited partnership

 

312,065

 

78,395

 

390,460

 

 

Blackfriars Master Vehicle LLC – Series 2, a Delaware limited liability company

 

429,923

 

168,248

 

598,171

 

 

Fursa Master Rediscovered Opportunities Fund L.P. (formerly known as Mellon HBV
Master Rediscovered Opportunities Fund L.P.), a limited partnership organized
under the laws of the Cayman Islands

 

1,110,827

 

425,336

 

1,536,163

 

(b)

Tokarz Group:

 

 

 

 

 

 

 

 

TTG Apparel, LLC

 

1,766,322

 

0

 

1,766,322

 

 

Tokarz Investments, LLC

 

8,386,977

 

298,296

 

8,685,273

 

 

--------------------------------------------------------------------------------






SCHEDULE 2

Members of Parent’s Board of Directors

Peter Cole

John L. Eisel

Linda LoRe

Milton J. Walters

William F. Harley

Rose Peabody Lynch

Melvyn Knigin

Michael A. Salberg

Joel M. Simon

Thomas Rende

Thomas J. Lynch

 

--------------------------------------------------------------------------------